Citation Nr: 1235286	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-04 562	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes.

2.  Entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & R.M.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to April 1972.  He died in January 2001.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which essentially reopened and denied the Appellant's request to reopen a claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes ("helpless child claim") on the merits.  (The Board notes parenthetically that, although the RO referred to the helpless child as "C.W." throughout this appeal, a review of the child's birth certificate shows that his name is "C.W., Jr."  Accordingly, the Board will refer to the helpless child in this appeal as C.W., Jr.)

Because the Appellant lives within the jurisdiction of the RO in Roanoke, Virginia, that facility retains jurisdiction in this appeal.  A videoconference Board hearing was held at the RO in Roanoke, Virginia, in September 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a February 2006 rating decision, the RO granted the Appellant's claim of entitlement to permanent incapacity for self-support for C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, effective August 6, 1985, for purposes of accrued benefits.  The Appellant did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board also observes that, in a June 2006 administrative decision, the RO found that this claim had been granted in error and reversed the prior decision awarding permanent incapacity for self-support for C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, effective August 6, 1985, for purposes of accrued benefits.  This decision also was not appealed and became final.  Id.  The Appellant further did not submit any statements relevant to this claim within 1 year of the June 2006 administrative decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2006, the RO denied the Appellant's claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes and the Appellant did not appeal.

2.  The evidence submitted since June 2006 relates to an unestablished fact necessary to substantiate the claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes because it suggests that the Veteran considered C.W., Jr., his stepson and included him in his household between his marriage to the Appellant and his death.

3.  The competent evidence shows that C.W., Jr., was born on May [redacted], 1956, and became 18 years of age on May [redacted], 1974.

4.  The competent evidence shows that the Appellant was married to the Veteran on April [redacted], 1978; thus, C.W., Jr., was over age 18  at the time of the Appellant's marriage to the Veteran.

5.  There is no indication that C.W., Jr., became the Veteran's stepchild and was a member of the Veteran's household before age 18.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision, which denied the Appellant's claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the June 2006 RO decision in support of the claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The Appellant is not entitled to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes as a matter of law.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2011); 38 C.F.R. § 3.57 (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As is explained below in greater detail, the Appellant's claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes ("helpless child claim") does not met the threshold requirements for recognition of a child (or, as in this case, a stepchild) found in 38 U.S.C.A. § 101(4) and in 38 C.F.R. § 3.57.  See 38 U.S.C.A. § 101(4) (West 2002 & Supp. 2011); 38 C.F.R. § 3.57 (2011).  Although the Appellant's helpless child claim is being reopened, because the law is dispositive in this case, the underlying claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.  Accordingly, although this claim is being reopened, the Board finds that there is no reasonable possibility that any assistance or notice to the Appellant will aid in substantiating her helpless child claim on the merits.  

As noted in the Introduction, the RO denied the Appellant's helpless child claim in an unappealed June 2006 rating decision.  The Appellant then filed a request to reopen the helpless child claim in September 2009.  The RO then essentially reopened the previously denied claim and denied it on the merits in the currently appealed July 2010 administrative decision.  The RO noted in this decision that C.W., Jr., did not become a member of the Veteran's household until he was age 21 and VA regulations require that any children or stepchildren of Veterans to be members of a Veteran's household prior to age 18 in order to be considered a dependent (or, in this case, a helpless child) for VA compensation purposes.

The Appellant was provided with complete notice of VA's duties to notify and assist him with respect to the currently appealed claim in a statement of the case (SOC) issued in December 2011.  She also has submitted argument and evidence in support of the underlying helpless child claim on the merits.  Beginning in January 2012, she was represented by the Disabled American Veterans, including at her videoconference Board hearing in September 2012.  Prior to January 2012, she had been represented by the Virginia Department of Veterans Services.  As noted above, the Appellant and R.M. also testified in support of her claim at a Board hearing in September 2012.  In summary, because the Appellant has received a full and fair opportunity to participate in the adjudication of this claim, the Board finds that it may adjudicate the merits of the underlying claim without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, although the evidence supports reopening the Appellant's previously denied helpless child claim, this claim must be denied on the merits as a matter of law.  Because this claim must be denied as a matter of law, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  Id., at 394 (1993); see also Sabonis, 6 Vet. App. at 426.  The Board also finds that remanding this claim to the RO/AMC solely in order to provide the Appellant and her service representative appropriate VCAA notice unnecessarily imposes additional burdens on VA without any benefit to the Appellant.  See Sabonis, 6 Vet. App. at 430 (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence Claim

In June 2006, the RO denied the Appellant's helpless child claim.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As noted in the Introduction, because the June 2006 administrative decision was not appealed, it is now final.

The Appellant's helpless child claim may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Appellant filed an application to reopen her previously denied helpless child claim on a VA Form 21-534 which was date stamped as received by the RO on September 1, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Appellant's application to reopen her helpless child claim, the evidence before VA at the time of the prior final RO decision in June 2006 consisted of the marriage certificate for her marriage to the Veteran, the birth certificate for C.W., Jr., a letter from R.E.I, M.D., concerning C.W., Jr., and several private psychological evaluations for C.W., Jr.  The RO found that, although an award of accrued benefits was paid to the Appellant based on the Veteran's request to add C.W., Jr., to his VA disability compensation award as a helpless child, the evidence showed that C.W., Jr., did not become a member of the Veteran's household until his mother had married the Veteran and after C.W., Jr., had turned 18 years of age.  The RO concluded that, because C.W., Jr., was not a member of the Veteran's household until after he turned age 18, the legal criteria for entitlement to recognition of C.W., Jr., as the Veteran's helpless child had not been met.  Thus, the Appellant's helpless child claim was denied.

The newly received evidence includes a June 2005 letter from the U.S. Department of the Navy (which was date-stamped as received by the RO in March 2011), an undated letter from H.S., M.D., concerning C.W., Jr.'s diagnosis of mental retardation, and the Appellant's lay statements and September 2012 videoconference Board hearing testimony.

With respect to the Appellant's application to reopen her helpless child claim, the Board notes that the evidence which was of record in June 2006 did not indicate that C.W., Jr., had become incapable of self-support prior to age 18 while a member of the Veteran's household and was entitled to recognition as the Veteran's helpless child.  Given the confusion that the Appellant has expressed concerning her entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, the Board wishes to make its findings concerning the new and material evidence received in this case abundantly clear prior to adjudicating the merits of the underlying claim.  The Board notes in this regard that the newly submitted evidence merely suggests the possibility that C.W., Jr., may be entitled to recognition as the Veteran's helpless child for VA compensation purposes.  The Board reiterates, however, that the newly submitted evidence does not demonstrate conclusively that C.W., Jr., is entitled to recognition as the Veteran's helpless child for VA compensation purposes.  That determination will be made in adjudicating the merits of the underlying claim below.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The Board emphasizes that all of the newly submitted evidence in support of the Appellant's helpless child claim is presumed credible only for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  (Emphasis added.)  The Board also emphasizes that, in reopening the Appellant's previously denied claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, it does not express any opinion as to the validity of the underlying claim.   Nor does the fact that the Board is reopening this claim have any bearing as to the ultimate outcome of any adjudication of the underlying claim on the merits.  In other words, the Board's action in reopening the previously denied claim does not equate to granting it on the merits.  In any event, the Board finds that the evidence submitted since June 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the Appellant's claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes is reopened.

Having reopened the Appellant's previously denied claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes, the Board will proceed to adjudicate this claim on the merits.

Helpless Child Claim

The Appellant contends that she is entitled to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes.  She specifically contends that, although C.W., Jr., did not become a member of the Veteran's household until after he turned age 18, because he has been incapable of self-support since birth, he is entitled to recognition as the Veteran's helpless child regardless of the date when he became a member of the Veteran's household.  She also specifically contends that, because C.W., Jr., is entitled to certain benefits from the U.S. Department of the Navy ("Navy") as a result of the Navy's decision to recognize him as the Veteran's helpless child, VA also should recognize him as the Veteran's helpless child for VA compensation purposes.

For VA purposes, a "child" is defined as an unmarried person who is a legitimate child of a Veteran, a child legally adopted by a Veteran before he or she reaches age 18, a stepchild who became the Veteran's stepchild before he or she reaches age 18 and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child of a Veteran.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a), (b) (2011).  For purposes of determining eligibility as a helpless child claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).  

The Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes.  The Appellant's claim does not meet the threshold legal requirements for establishing that C.W., Jr., is entitled to recognition as the Veteran's helpless child for purposes of VA compensation benefits.  As a result, this claim must be denied as a matter of law.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a), (b) (2011); see also Sabonis, 6 Vet. App. at 430.  The competent evidence shows that, although C.W., Jr., was considered by the Veteran to be his stepchild between the date of his marriage to the Appellant and his death, C.W., Jr., was over the age 18 when he became a member of the Veteran's household.  A review of the birth certificate for C.W., Jr., shows that he was born on May [redacted], 1956.  A review of the marriage certificate for the Appellant's marriage to the Veteran shows that they were legally married in the commonwealth of Virginia on April [redacted], 1978.  Thus, it is clear from a review of these documents that C.W., Jr., was over age 18 when the Appellant married the Veteran.

A February 1986 letter from R.E.I., M.D., indicates that C.W., Jr., had been treated for mental retardation and atypical organic brain syndrome since March 1977.  Dr. R.E.I. stated that these diagnoses were "due to Cerebral Anoxia at birth."

In a May 1986 letter from the Navy to the Veteran that was included in the claims file, the Navy certified that the Veteran's "stepson is eligible for continued benefits provided by the Navy."  This letter also indicated that C.W., Jr. (who was identified in this letter as C.W.) "has been determined to be permanently incapacitated prior to age twenty-one."  This letter indicated further that C.W., Jr., "will be eligible for benefits provided by the Navy" and an Armed Services ID card "without medical reevaluation as long as he remains unmarried and incapable of self-support."

A private psychological evaluation of C.W., Jr., in September 1993 that was included in the claims file showed that he had demonstrated "a gradual increase in his typical maladaptive behaviors" since June 1993.  C.W., Jr., also "continued to exhibit mood instability, perseveration, reclusive behavior and property destruction" at the group home where he lived.  He had been admitted to a private facility for evaluation "after he hit a staff person in the face at his group home."  Mental status examination of C.W., Jr., showed no abnormal tics or mannerisms, no signs of tardive dyskinesia, "a perseverative, rote quality to his responses," no overt psychosis, and a "general level of intellectual functioning...in the low-moderate range of mental retardation."  The private psychiatrist concluded that C.W., Jr., "has very significant neurologic dysfunction which significantly interferes with his ability to comprehend many verbal dialogues as well as his ability to use a good judgment when he is under stress."  The impressions included organic personality disorder and moderate mental retardation.

A private psychological evaluation of C.W., Jr., in July 1994 showed that he had "some articulation problems which interfered with communication to some degree.  His speech was about 75% intelligible."  It was noted that C.W., Jr., "was very easily distracted by thoughts, associations and by things in the room.  His distractibility was such that he frequently responded to something that was on his mind rather than to the question.  Some of his thoughts seemed to be uncomfortable for him."  There was "a marked tendency towards perseveration."  The private neuropsychologist concluded that C.W., Jr., was moderately mentally retarded and his "cognitive limitations are such that he could not be responsible for many of the higher level activities of daily living, such as caring for his own financial or medical needs.  Basic activities, such as hygiene, simple safety and nutritional needs should be within his realm of competence."

In an undated letter date-stamped as received by the RO in September 2009, H.S., M.D., stated that C.W., Jr., had been seen by a private outpatient clinic since 1977.  Dr. H.S. stated that a review of the records for C.W., Jr., showed that he "was the product of a full term pregnancy with forceps assisted delivery with the umbilical cord preceding the fetus through the birth canal, which led to oxygen deprivation resulting in organic brain syndrome."  Dr. H.S. also stated that C.W., Jr., had been diagnosed as having moderate mental retardation at age 5.  

In an October 2010 statement, a service representative from the Virginia Department of Veterans Services advised VA that the law on establishing the dependency of a helpless child (or in this case, a stepchild) was clear "as was the explanation given by the VA" to the Appellant as to the reasons for denying her helpless child claim.  This service representative stated that his understanding of the law and regulations governing the Appellant's helpless child claim "coincide[d] with that of the VA."

In statements on her November 2010 notice of disagreement, the Appellant conceded that C.W., Jr., had been over age 18 when she married the Veteran.  Nevertheless, she contended that, because C.W., Jr., "was and has always been a helpless child," she was entitled to recognition of C.W., Jr., as the Veteran's helpless child for purposes of VA compensation benefits.  She specifically contended that C.W., Jr. was a helpless child regardless of his age when she married the Veteran.

In a June 2005 letter which was date-stamped as received by the RO in March 2011, the Navy informed the Appellant that C.W., Jr. (who was identified in this letter as C.W.) "was permanent[ly] incapacitated prior to his twenty-first birthday and is incapable of self-support."  This letter from the Navy also informed the Appellant that C.W., Jr., continued to be entitled to an Armed Forces ID card.  In a letter attached to the Navy's June 2005 correspondence, the Appellant contended that, because C.W., Jr., continued to be eligible for certain benefits from the Navy based on a recognition by the Navy that he was the Veteran's helpless child, VA also should recognize C.W., Jr., as the Veteran's helpless child.

The Appellant testified at her September 2012 Board hearing that C.W., Jr., was age 22 when she had married the Veteran.  See Board hearing transcript dated September 7, 2012, at pp. 3.  She also testified that, since C.W., Jr., "was retarded from birth and he was retarded when we got married, I can't see where the age difference has anything to do with" VA's failure to recognize C.W., Jr., as the Veteran's helpless child.  Id., at pp. 4.  She testified further that, during his lifetime, the Veteran helped care for C.W., Jr.  Id., at pp. 4-6.  R.M. testified that, although she was aware that Navy and VA regulations concerning recognition of a helpless child were different, she felt that VA nonetheless should recognize C.W., Jr., as the Veteran's helpless child.  Id., at pp. 6-7.  The Appellant finally testified that the Veteran never legally adopted C.W., Jr.  Id., at pp. 7.  

The Board is sympathetic to the Appellant's argument that, because the Navy has recognized C.W., Jr., as the Veteran's helpless child, VA also should grant her claim of entitlement to recognition of C.W., Jr., as the Veteran's helpless child for purposes of VA compensation.  The Board notes, however, that it is not bound by any determination of the Navy concerning C.W., Jr., his capacity for self-support prior to age 18, or his relationship to the Veteran during the Veteran's lifetime.  Nor is the fact that the Navy has found C.W., Jr., to be permanently incapable of self-support prior to age 18 and, as a result, entitled to certain Navy benefits binding on VA.  The Board also notes that the law and regulations governing VA's recognition of a child (or, as in this case, a stepchild) for compensation purposes are clear and have been explained to the Appellant in some detail by VA on several occasions.  As noted above, for VA purposes, a "child" is defined as an unmarried person who is a legitimate child of a Veteran, a child legally adopted by a Veteran before he or she reaches age 18, a stepchild who became the Veteran's stepchild before he or she reaches age 18 and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child of a Veteran.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a), (b) (2011).  (Emphasis added.)  

The Appellant herself has conceded that, at the time that she married the Veteran in April 1978, C.W., Jr., was over age 18.  The birth certificate for C.W., Jr., confirms that he was over age 18 when the Appellant married the Veteran in 1978.  The Appellant testified that the Veteran never legally adopted C.W., Jr., although both the Appellant and the Veteran considered C.W., Jr., to be the Veteran's stepson during the Veteran's lifetime.  The medical evidence submitted by the Appellant concerning C.W., Jr., in support of her helpless child claim persuasively suggests that he was permanently incapable of self-support prior to age 18 owing to problems he experienced at birth.  It also appears that the Veteran's household included C.W., Jr., between the date of the Appellant's marriage to the Veteran and the date of the Veteran's death.  The existence of these facts does not end the Board's inquiry in to whether the Appellant's helpless child claim should be granted, however.  It is undisputed that, at the time that the Appellant married the Veteran, C.W., Jr., was over age 18.  In summary, because C.W., Jr., is not entitled to recognition as the Veteran's helpless child for VA compensation purposes as a matter of law, the Board finds that the Appellant's claim must be denied.  See Sabonis, 6 Vet. App. at 426; see also VAOPGCPREC 5-04.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes is reopened; to this extent only, the appeal is granted.

Entitlement to recognition of C.W., Jr., as the helpless child of the Veteran for VA compensation purposes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


